Appellate Case: 21-2105     Document: 010110696466       Date Filed: 06/14/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  TALISHA VALDEZ, on behalf of herself
  and others similarly situated; JENNIFER
  BLACKFORD, on behalf of herself and
  others similarly situated,

        Plaintiffs - Appellants,

  v.                                                          No. 21-2105
                                                  (D.C. No. 1:21-CV-00783-MV-JHR)
  MICHELLE LUJAN GRISHAM, officially                           (D. N.M.)
  and individually, acting under the color of
  law; DAVID SCRASE, officially and
  individually, acting under the color of law,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ and McHUGH, Circuit Judges.
                  _________________________________

       In this interlocutory appeal, Jennifer Blackford, a nurse, challenges the district

 court’s order denying a preliminary injunction against a public health order requiring

 hospital and congregate care facility workers in New Mexico to be vaccinated against

 COVID-19. On appeal, Ms. Blackford supports her request for a preliminary

 injunction with three claims arising from the United States Constitution: a Contracts


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
Appellate Case: 21-2105    Document: 010110696466       Date Filed: 06/14/2022      Page: 2



 Clause claim, a substantive due process claim, and an equal protection claim.

 Because we lack jurisdiction to consider the preliminary injunction based on

 Ms. Blackford’s Contracts Clause claim and the district court did not abuse its

 discretion by concluding she was not likely to succeed on the merits of her

 substantive due process and equal protection claims, we affirm the denial of the

 preliminary injunction.

                               I.     BACKGROUND

       In 2019, experts discovered the emergence of a novel coronavirus known as

 SARS-CoV-2. This virus causes a dangerous respiratory disease in humans known as

 Coronavirus Disease 2019 or COVID-19. COVID-19 has spread rapidly throughout

 the world since then. In March 2020, the first case of COVID-19 in New Mexico was

 diagnosed, and Governor Michelle Lujan Grisham issued Executive Order 2020-004

 declaring a state of public health emergency. The first vaccines for COVID-19

 became available in the United States in late 2020.

       On August 17, 2021, Acting Secretary of the New Mexico Department of

 Health, David R. Scrase, M.D., issued the Public Health Emergency Order Requiring

 All School Workers Comply with Certain Health Requirements and Requiring

 Congregate Care Facility Workers, Hospital Workers, and Employees of the Office of

 the Governor Be Fully Vaccinated (the “PHO”). As relevant to this appeal, the PHO

 requires hospital workers and congregate care facility workers to be fully vaccinated

 against COVID-19 unless they have a qualifying medical condition such that

 immunization would endanger their health or they are entitled to an accommodation

                                           2
Appellate Case: 21-2105     Document: 010110696466        Date Filed: 06/14/2022   Page: 3



 related to a disability or a sincerely held religious belief. The next day,

 Ms. Blackford’s employer, Presbyterian Healthcare Services (“Presbyterian”),

 implemented a private requirement for all Presbyterian employees to be vaccinated

 against COVID-19. Colleen Heild, Presbyterian requires vaccines for entire

 workforce of 13,000, Albuquerque Journal (Aug. 18, 2021, 10:03 PM),

 https://www.abqjournal.com/2420650/presbyterian-requires-vaccines-for-entire-

 workforce-of-13000-ex-pnm-is-asking-all-staff-to-get-vaccinated-or-be-tested-

 weekly.html

       Ms. Blackford worked at Presbyterian Hospital and was therefore subject to

 the PHO’s vaccine requirements. Ms. Blackford is opposed to receiving a COVID-19

 vaccine, and she alleges she does not qualify for the exemptions. According to

 Ms. Blackford, the PHO requires affected employers to terminate employees in her

 position. Thus, on August 19, Ms. Blackford brought a complaint against Governor

 Lujan Grisham and Dr. Scrase (together, the “Appellees”) challenging the

 constitutionality of the PHO.1 As relevant here, Ms. Blackford alleges the PHO


       1
          Talisha Valdez also joins Ms. Blackford as a plaintiff in this action.
 Ms. Valdez challenges the PHO because it required 2021 New Mexico State Fair
 attendees to be fully vaccinated, and Ms. Valdez was opposed to being vaccinated but
 had plans to show animals at the State Fair. The 2021 New Mexico State Fair took
 place in September 2021, and Appellees removed the State Fair vaccine requirement
 from the PHO in December 2021. Amended Public Health Emergency Order
 Requiring All School Workers Comply with Certain Health Requirements and
 Requiring Congregate Care Facility Workers, Hospital Workers, and Employees of
 the Office of the Governor Be Fully Vaccinated and Receive Booster Vaccines, New
 Mexico Dep’t of Health Office of the Secretary (Dec. 2, 2021),
 https://cv.nmhealth.org/wp-content/uploads/2021/12/PHO120221.pdf. Thus,
 Ms. Valdez’s request for a preliminary injunction related to the State Fair vaccine
                                             3
Appellate Case: 21-2105    Document: 010110696466         Date Filed: 06/14/2022     Page: 4



 violates (1) the Contracts Clause, (2) substantive due process, and (3) the Equal

 Protection Clause.2 She also requested a preliminary injunction against the

 enforcement of the PHO. The district court denied the request for a preliminary

 injunction because Ms. Blackford was not likely to succeed on the merits of her

 claims, she had not shown irreparable harm, and the balance of harms and the public

 interest weighed against the preliminary injunction. Ms. Blackford appeals the denial

 via an interlocutory appeal pursuant to 28 U.S.C. § 1292.




 requirement is moot, and we do not consider it on appeal. Fleming v. Gutierrez, 785
 F.3d 442, 445 (10th Cir. 2015). The Amended PHO does not render Ms. Blackford’s
 request for a preliminary injunction moot, however, because it continues to require
 hospital workers and congregate care facility workers to be vaccinated. ARJN #3 v.
 Cooper, 517 F. Supp. 3d 732, 742 (M.D. Tenn. 2021) (holding a COVID-19-related
 executive order was not moot after it was amended because “the challenged
 provisions . . . have been repeated” in the amended order); see also Roman Cath.
 Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 68–69 (2020) (holding a request for an
 injunction against a regulation limiting how many people can attend religious
 services based on the number of COVID-19 cases in an area was not moot after the
 restriction was lightened because there was a constant threat that the strict restrictions
 would go into effect again).
       2
         Ms. Blackford also alleges the PHO violates the Federal Food, Drug, and
 Cosmetic Act (the “FDCA”), procedural due process, and the New Mexico
 Constitution. On appeal, however, Ms. Blackford does not argue the FDCA or
 procedural due process claims support her request for a preliminary injunction, and
 she does not provide argument or support related to her claim under the state
 constitution. See Appellants Br. at 11 (arguing only that “the District Court’s
 declination of supplemental jurisdiction [of the state constitutional claim] based upon
 the denial of preliminary injunction based upon an incorrect reading of the law is . . .
 not proper”). As such, Ms. Blackford has waived these arguments, and we do not
 consider these three claims in this appeal. Sawyers v. Norton, 962 F.3d 1270, 1286
 (10th Cir. 2020).
                                             4
Appellate Case: 21-2105    Document: 010110696466        Date Filed: 06/14/2022       Page: 5



                                  II.    DISCUSSION

       On appeal, Appellees contend this court lacks jurisdiction to review the

 preliminary injunction order because Ms. Blackford lacks standing. Ms. Blackford

 disagrees and argues the district court abused its discretion when it denied the

 preliminary injunction. We begin with the jurisdictional issue and then turn to the

 merits of the preliminary injunction.

                                   A.     Jurisdiction

       Article III of the United States Constitution “limits the jurisdiction of federal

 courts to ‘Cases’ and ‘Controversies.’” Susan B. Anthony List v. Driehaus, 573 U.S.

 149, 157 (2014) (quoting U.S. Const., Art. III, § 2). “The doctrine of standing gives

 meaning to these constitutional limits by ‘identify[ing] those disputes which are

 appropriately resolved through the judicial process.’” Id. (quoting Lujan v. Defs. of

 Wildlife, 504 U.S. 555, 560 (1992)). “To establish Article III standing, a plaintiff

 must show (1) an ‘injury in fact,’ (2) a sufficient ‘causal connection between the

 injury and the conduct complained of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be

 redressed by a favorable decision.’” Id. at 157–58 (quoting Lujan, 504 U.S. at 560–

 61). “[S]tanding is assessed as of the time of filing of the complaint.” Hansen v.

 Harper Excavating, Inc., 641 F.3d 1216, 1224 (10th Cir. 2011). It is Ms. Blackford’s

 burden to show she has standing to sue on each of her claims. Lujan, 504 U.S. at 561.

       We also lack jurisdiction to consider claims that are moot. Citizen Ctr. v.

 Gessler, 770 F.3d 900, 906 (10th Cir. 2014). “Mootness usually results when a

 plaintiff has standing at the beginning of a case, but, due to intervening events, loses

                                             5
Appellate Case: 21-2105       Document: 010110696466      Date Filed: 06/14/2022     Page: 6



 one of the elements of standing during litigation.” WildEarth Guardians v. Pub. Serv.

 Co. of Colo., 690 F.3d 1174, 1182 (10th Cir. 2012). We analyze whether a plaintiff

 has standing or whether a claim is moot as to “each form of relief sought.” Prison

 Legal News v. Fed. Bureau of Prisons, 944 F.3d 868, 880 (10th Cir. 2019) (quotation

 marks omitted) (considering whether the action is moot as to each form of relief

 sought); Collins v. Daniels, 916 F.3d 1302, 1314 (10th Cir. 2019) (considering

 whether the plaintiff has standing as to each form of relief sought). For purposes of

 this appeal, we limit our analysis to whether Ms. Blackford has standing or whether

 her claims are moot in relation to her request for injunctive relief. We make no

 judgment about whether she has standing as to other forms of relief not before us in

 this interlocutory appeal.

       Ms. Blackford argues the PHO violates the Contracts Clause of the United States

 Constitution because it negatively impacts her employment contract with Presbyterian by

 requiring her to be vaccinated against COVID-19 to continue her employment.

 Ms. Blackford also argues this negative impact constitutes an injury for standing

 purposes.

       Importantly, however, the PHO is not the only COVID-19 vaccine mandate that

 applies to Presbyterian employees. The day after the PHO went into effect, Presbyterian

 announced its own, broader vaccine requirement for all employees. Later, the Center for

 Medicare and Medicaid Services (“CMS”) also issued an interim final rule with comment

 period (“IFC”) requiring staff at Medicare and Medicaid-certified hospitals to be



                                             6
Appellate Case: 21-2105     Document: 010110696466          Date Filed: 06/14/2022        Page: 7



 vaccinated. 86 Fed. Reg. 61555, 61570–71 (Nov. 5, 2021).3 We take judicial notice of the

 IFC, and we take judicial notice that Presbyterian is Medicare and Medicaid-certified and

 thus governed by CMS and the IFC. See id.; Presbyterian Healthcare Services,

 Medicare.gov, https://www.medicare.gov/care-compare/details/group-

 practice/9234041708?addressId=NM871245901RI4100XSEXX500&state=NM#Provider

 DetailsAffiliatedCliniciansGroupContainer (listing Presbyterian Healthcare Services as a

 Medicare and Medicaid-certified group practice); see also Renewable Fuels Ass’n v.

 EPA, 948 F.3d 1206, 1258 (10th Cir. 2020), vacated on other grounds by HollyFrontier

 Cheyenne Ref’g, LLC v. Renewable Fuels Ass’n, 141 S. Ct. 2172 (2021) (“Information on

 a government website is subject to notice if, among other things, it is not subject to

 reasonable factual dispute and part of a source whose accuracy cannot reasonably be

 questioned.” (internal quotation marks omitted)); United States v. Coffman, 638 F.2d 192,

 194 (10th Cir. 1980) (“Judicial notice must be taken of relevant contents of the Federal

 Register.”). If we were to grant a preliminary injunction against the PHO today,

 Ms. Blackford would still be required to be vaccinated to work at Presbyterian because of

 Presbyterian’s own requirement and the IFC. Thus, the injury associated with

 Ms. Blackford’s Contracts Clause claim is not redressable by enjoining the PHO.

        Ms. Blackford, however, contends Presbyterian implemented its private

 vaccine requirement only because of the PHO. Accordingly, Ms. Blackford asserts

 Presbyterian’s vaccine requirement would be lifted if we granted a preliminary


        3
            The Supreme Court upheld the IFC in Biden v. Missouri, 142 S. Ct. 647, 653
 (2022).
                                              7
Appellate Case: 21-2105      Document: 010110696466          Date Filed: 06/14/2022    Page: 8



 injunction against the PHO. Even if that is true, Ms. Blackford’s request for a

 preliminary injunction based on the Contracts Clause claim is nevertheless moot

 because the IFC went into effect after Ms. Blackford brought her complaint and

 independently requires Presbyterian employees to be vaccinated against COVID-19.

 In either case, we do not have jurisdiction to grant injunctive relief based on her

 Contracts Clause claim.

        As for Ms. Blackford’s substantive due process and equal protection claims, the

 alleged injury is that she will no longer be able to work as a nurse anywhere in New

 Mexico so long as the PHO is in effect and she remains unvaccinated. This is an

 exaggeration of the effect of the PHO, which, as relevant to Ms. Blackford, requires only

 “hospital workers [and] congregate care facility workers” to be fully vaccinated against

 COVID-19. App. at 33. Under the PHO, Ms. Blackford could remain unvaccinated and

 work as a nurse in a doctor’s office or as a home health care nurse or anywhere else that

 is not a hospital or a congregate care facility. Nevertheless, the limitation of

 Ms. Blackford’s ability to work in a hospital or congregate care facility in New Mexico

 without being vaccinated is an actual injury to Ms. Blackford caused by the PHO.

 Moreover, there is no evidence in the record that all hospitals and congregate care

 facilities in New Mexico have private vaccine requirements or are governed by CMS and

 the IFC. Enjoining the PHO would therefore lift the COVID-19 vaccine requirement and

 allow Ms. Blackford to work at a hospital or congregate care facility in New Mexico

 other than Presbyterian without being fully vaccinated.



                                               8
Appellate Case: 21-2105     Document: 010110696466         Date Filed: 06/14/2022        Page: 9



        In sum, Ms. Blackford has standing for injunctive relief based on her substantive

 due process and equal protection claims, but we lack jurisdiction to review the district

 court’s denial of injunctive relief based on the Contracts Clause claim. Therefore, we

 review the denial of the preliminary injunction only as it relates to Ms. Blackford’s

 substantive due process and equal protection claims.

                               B.     Preliminary Injunction

        To receive a preliminary injunction, a plaintiff must establish four elements:

 “(1) a substantial likelihood of prevailing on the merits; (2) irreparable harm unless

 the injunction is issued; (3) that the threatened injury outweighs the harm that the

 preliminary injunction may cause the opposing party; and (4) that the injunction, if

 issued, will not adversely affect public interest.” Diné Citizens Against Ruining Our

 Env’t v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (quotation marks omitted).

 “We review the district court denial of a preliminary injunction for an abuse of

 discretion.” Id. “An abuse of discretion occurs where a decision is premised on an

 erroneous conclusion of law or where there is no rational basis in the evidence for the

 ruling.” State v. EPA, 989 F.3d 874, 883 (10th Cir. 2021) (quotation marks omitted).

 We begin by reviewing the district court’s conclusion that Ms. Blackford is not

 substantially likely to prevail on the merits of the substantive due process and equal

 protection claims.

        Although substantive due process and equal protection are distinct

 constitutional doctrines, the “substantive analyses” of the two doctrines often

 “converge.” Powers v. Harris, 379 F.3d 1208, 1215 (10th Cir. 2004).

                                              9
Appellate Case: 21-2105    Document: 010110696466         Date Filed: 06/14/2022      Page: 10



  Ms. Blackford’s challenges to the district court’s conclusions on these two claims are

  identical, so we consider them together.

        Substantive due process “provides heightened protection against government

  interference with certain fundamental rights and liberty interests.” Id. (quoting

  Washington v. Glucksberg, 521 U.S. 702, 720 (1997)). Equal protection requires a

  state to provide equal treatment to those who are similarly situated, “with its ‘central

  purpose [being] the prevention of official conduct discriminating on the basis of race

  [or other suspect classifications].’” Id. (quoting Washington v. Davis, 426 U.S. 229,

  239 (1976)). Under both doctrines, courts begin by determining the proper level of

  scrutiny to apply.

        For a substantive due process claim challenging a legislative-type action, we

  first ask whether the government action implicates a fundamental right. Halley v.

  Huckaby, 902 F.3d 1136, 1153 (10th Cir. 2018).4 If so, we apply strict scrutiny to the

  government action. Maehr v. U.S. Dep’t of State, 5 F.4th 1100, 1109 (10th Cir. 2021)

  (Lucero, J., concurring). Likewise, for an equal protection claim, we apply strict

  scrutiny to a government action that “target[s] a suspect class or involve[s] a



        4
           Alternatively, when plaintiffs raise a substantive due process claim
  challenging an executive action, we ask instead whether the government action
  “shocks the judicial conscience.” Halley v. Huckaby, 902 F.3d 1136, 1153 (10th Cir.
  2018). The district court applied the fundamental-right test because the PHO is “akin
  to a legislative action.” App. at 209 (quoting ETP Rio Rancho Park, LLC v. Grisham,
  522 F. Supp. 3d 966, 1029 (D.N.M. Feb. 26, 2021)). The district court did not abuse
  its discretion by applying the fundamental-right test because the PHO “attempt[s],
  through policy, to achieve a stated government purpose,” like a legislative act. Abdi
  v. Wray, 942 F.3d 1019, 1028 (10th Cir. 2019).
                                             10
Appellate Case: 21-2105    Document: 010110696466         Date Filed: 06/14/2022    Page: 11



  fundamental right.” Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210 (10th

  Cir. 2002). If a heightened level of review does not apply, courts consider whether

  the government action is rationally related to a legitimate government purpose. Id.

  (including rational-basis review in the context of equal protection); Maehr, 5 F.4th at

  1109 (including rational-basis review in the context of substantive due process).

        Ms. Blackford argues the district court abused its discretion on the substantive

  due process and equal protection claims by concluding the PHO does not implicate

  fundamental rights and applying rational-basis review. We hold the district court did

  not abuse its discretion in these ways. We also hold the district court did not abuse its

  discretion by concluding the PHO was likely rationally related to a legitimate

  government purpose.

  1.    Fundamental Rights

        Fundamental rights are those rights that are “objectively, ‘deeply rooted in this

  Nation’s history and tradition’ and ‘implicit in the concept of ordered liberty,’ such

  that ‘neither liberty nor justice would exist if they were sacrificed.’” Glucksberg, 521

  U.S. at 720–21 (first quoting Moore v. City of E. Cleveland, 431 U.S. 494, 501

  (1977); and then quoting Palko v. Connecticut, 302 U.S. 319, 325 (1937)).

  Ms. Blackford contends the district court abused its discretion by failing to recognize

  the PHO infringes on the fundamental right to engage in one’s chosen profession and

  the fundamental right to bodily integrity. We consider these rights in turn.




                                             11
Appellate Case: 21-2105     Document: 010110696466        Date Filed: 06/14/2022    Page: 12



        a.     Right to engage in one’s chosen profession

        Ms. Blackford contends the district court abused its discretion when it

  concluded the right to engage in one’s chosen profession is not a fundamental right

  that would subject the PHO to strict scrutiny. As she says, the Supreme Court has

  stated people have a right to work in common occupations. Truax v. Raich, 239 U.S.

  33, 41 (1915) (“It requires no argument to show that the right to work for a living in

  the common occupations of the community is of the very essence of the personal

  freedom and opportunity that it was the purpose of the Amendment to secure.”);

  Meyer v. Nebraska, 262 U.S. 390, 399 (1923) (noting the liberty guaranteed by the

  Fourteenth Amendment includes “the right . . . to engage in any of the common

  occupations of life”).5 However, this court has explicitly held the “right to practice in

  [one’s] chosen profession . . . does not invoke heightened scrutiny” if subject to

  reasonable health and safety regulations. Guttman v. Khalsa, 669 F.3d 1101, 1118

  (10th Cir. 2012); cf. Conn v. Gabbert, 526 U.S. 286, 291–92 (1999) (holding the

  “right to choose one’s field of private employment” is “subject to reasonable

  government regulation” but suggesting the “complete prohibition of the right to


        5
          Ms. Blackford also cites Barry v. Barchi, 443 U.S. 55 (1979), to support her
  assertion that she has a fundamental right to pursue her chosen profession. That
  reliance is misplaced. In Barry, the Supreme Court considered whether a regulation
  governing the licensure of horse trainers violated procedural due process and the
  Equal Protection Clause. Id. at 61–62. The Court held the horse trainer’s license was
  a property interest that warranted a post-deprivation hearing to satisfy the procedural
  due process requirements. Id. at 66. The Court also concluded that the horse training
  regulation did not violate equal protection even though the laws treated thoroughbred
  and harness racing differently. Id. at 67. The Court did not conclude the horse trainer
  had a fundamental right to pursue his chosen profession of horse training.
                                             12
Appellate Case: 21-2105     Document: 010110696466        Date Filed: 06/14/2022        Page: 13



  engage in a calling” may be unreasonable). The district court properly relied upon

  this binding precedent in finding Ms. Blackford did not have a fundamental right to

  work unvaccinated in a hospital or congregate care facility. The district court

  therefore did not make a legal error and did not abuse its discretion when it

  concluded the PHO would not be subject to strict scrutiny even if it implicates the

  right to pursue a chosen profession.

        b.     Bodily integrity

        On appeal, Ms. Blackford also contends the PHO implicates the fundamental

  right of bodily integrity and the district court erred by failing to reach the same

  conclusion. In the request for a preliminary injunction, Ms. Blackford argued the

  PHO “[v]iolates . . . the Fourth Amendment’s protection of [b]odily [i]ntegrity.”

  App. at 27. But she did not explain how the Fourth Amendment would apply in the

  context of her substantive due process or equal protection claims, nor did she cite any

  authority or include any argument supporting the conclusion. As a result, the district

  court did not address whether the PHO implicates the fundamental right to bodily

  integrity. This failure was not an abuse of discretion because Ms. Blackford did not

  adequately present the argument to the district court. See Mitchell v. City of Moore,

  218 F.3d 1190, 1199 (10th Cir. 2000) (“The district court was not obligated to comb

  the record in order to make [the plaintiff’s] arguments for him.”).

  2.    Rational Basis

        Because the district court did not abuse its discretion in concluding the PHO

  does not infringe on a fundamental right that requires heightened scrutiny, it did not

                                             13
Appellate Case: 21-2105    Document: 010110696466        Date Filed: 06/14/2022     Page: 14



  abuse its discretion by applying rational-basis review to the PHO. Nor did the district

  court abuse its discretion by concluding the PHO would likely satisfy rational-basis

  review.

        Rational-basis review requires the government action to be “rationally related

  to legitimate government interests.” Glucksberg, 521 U.S. at 728. State actions

  subject to rational-basis review are “presumed constitutional,” and courts uphold the

  actions “if there is any reasonably conceivable state of facts that could provide a

  rational basis for” them. Petrella v. Brownback, 787 F.3d 1242, 1266 (10th Cir.

  2015) (first quoting Armour v. City of Indianapolis, 566 U.S. 673, 681 (2012); and

  then quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993)).

        In applying this standard, the district court found the PHO likely satisfies the

  rational-basis test. It explained the “governmental purpose of stemming the spread of

  COVID-19” is a compelling government interest. App. at 215 (citing Roman Cath.

  Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020)). The district court also cited

  to evidence in the record of scientific studies at the time of the hearing showing the

  vaccines are generally safe and were believed to effectively reduce the spread of

  COVID-19. 6 Thus, the district court found the PHO was likely rationally related to a

  legitimate government purpose, and Ms. Blackford was not likely to succeed on her



        6
           If more research and data become available about the vaccines’ effectiveness
  at preventing infections or limiting the spread of COVID-19, the parties may seek
  further relief that would be evaluated based on that new evidence. A vaccine mandate
  that was reasonable at the height of the pandemic may become less rational if the
  health science changes.
                                             14
Appellate Case: 21-2105    Document: 010110696466        Date Filed: 06/14/2022    Page: 15



  claims. This was not an abuse of discretion because it was supported by Supreme

  Court precedent and evidence in the record.

        Because the district court did not abuse its discretion by concluding

  Ms. Blackford was not substantially likely to succeed on the merits of her substantive

  due process and equal protection claims, Ms. Blackford has not succeeded on an

  essential element for a preliminary injunction. Thus, we need not consider whether

  the district court erred on the remaining elements for a preliminary injunction. See

  Nova Health Sys. v. Edmondson, 460 F.3d 1295, 1302 (10th Cir. 2006) (affirming a

  denial of a preliminary injunction because the appellant had not shown a substantial

  likelihood of success on the merits).

                                  III.    CONCLUSION

        We AFFIRM the district court’s order denying a preliminary injunction against

  the PHO.




                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            15